Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed by a packaging business in which he was also an officer, director and 50% shareholder. In 1994, a dispute arose between claimant and his coshareholder over the terms of their shareholder’s agreement. The dispute was resolved in April 1995 when claimant entered into a settlement agreement with the corporation in which he agreed to sell his shares and, in conjunction therewith, resigned from his positions with the corporation. We find that substantial evidence supports the Unemployment Insurance Appeal Board’s decision disqualifying claimant from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause. Although claimant maintains that he was forced out of the business by actions of his coshareholder, the Board, in the exercise of its power to determine issues of fact and credibility, concluded that this contention was unfounded; we find no reason to disturb this determination. Inasmuch as substantial evidence supports the finding that claimant did not have a compelling reason to leave his employment, we affirm the Board’s decision (see generally, Matter of Schonwit [Sweeney], 241 AD2d 618; Matter of Sparber [Sweeney], 226 AD2d 858).
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.